TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 29, 2022



                                     NO. 03-21-00605-CV


                                        J. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order terminating parental rights signed by the trial court on August 6,

2021. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s termination order.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.